849 F.2d 1534
Gertrude M. STUART, et al., Plaintiffs, Appellants,v.METROPOLITAN LIFE INSURANCE COMPANY, Defendant, Appellee.
No. 87-1998.
United States Court of Appeals,First Circuit.
July 7, 1988.As Amended July 12, 1988.

Appeal from the United States District Court for the District of Maine; Gene Carter, Judge.
Jon Holder with whom Holder & Grover, P.A., Portland, Me., was on brief, for plaintiffs, appellants.
Nancy Mayer with whom William J. Toppeta, New York City, Howard H. Dana, Jr., and Verrill & Dana, Portland, Me., were on brief, for defendant, appellee.
Before BOWNES, BREYER and TORRUELLA, Circuit Judges.
PER CURIAM.


1
For the reasons set forth in the opinion of the district court, 664 F.Supp. 619 (D. Me. 1987), judgment is


2
Affirmed.